     Case 1:20-cv-00259-DAD-SKO Document 19 Filed 08/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TONI NORTHROP,                                    No. 1:20-cv-00259-DAD-SKO
12                       Plaintiff,
13           v.                                         ORDER DIRECTING THE CLERK OF
                                                        COURT TO CLOSE CASE
14    LIFE INSURANCE COMPANY OF
      NORTH AMERICA,                                    (Doc. 18)
15
                         Defendant.
16

17

18
            On August 10, 2020, Plaintiff filed a stipulation, signed by all parties who have appeared,
19
     that this action be dismissed with prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules
20
     of Civil Procedure. (Doc. 18.)
21
            In relevant part, Rule 41(a)(1)(A) provides as follows:
22
            [A] plaintiff may dismiss an action without a court order by filing: (i) a notice of
23          dismissal before the opposing party serves either an answer or a motion for summary
            judgment; or (ii) a stipulation of dismissal signed by all parties who have appeared.
24
     Fed. R. Civ. P. 41(a)(1)(A). Rule 41 thus allows the parties to dismiss an action voluntarily, after
25
     service of an answer, by filing a written stipulation to dismiss signed by all of the parties who have
26
     appeared, although an oral stipulation in open court will also suffice. See Eitel v. McCool, 782 F.2d
27
     1470, 1472-73 (9th Cir. 1986).
28
     Case 1:20-cv-00259-DAD-SKO Document 19 Filed 08/10/20 Page 2 of 2

 1            Once the stipulation between the parties who have appeared is properly filed or made in

 2   open court, no order of the court is necessary to effectuate dismissal. Case law concerning

 3   stipulated dismissals under Rule 41(a)(1)(A)(ii) is clear that the entry of such a stipulation of

 4   dismissal is effective automatically and does not require judicial approval. Commercial Space

 5   Mgmt. Co. v. Boeing Co., 193 F.3d 1074, 1077 (9th Cir. 1999). Because the parties have filed a

 6   stipulation for dismissal of this case with prejudice under Rule 41(a)(1)(A)(ii) that is signed by all

 7   who have made an appearance, this case has terminated. Fed. R. Civ. P. 41(a)(1)(A)(ii).

 8            Based on the foregoing, IT IS HEREBY ORDERED that the Clerk of Court close this case.

 9
     IT IS SO ORDERED.
10

11   Dated:     August 10, 2020                                    /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
